DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15504234, filed on 02/15/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10688561.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10688561 teaches a method for producing an object .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 14-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Larsson (US 2006/0157454 A1).
Regarding claim 1, Larsson teaches “a three-dimensional body is formed by successive fusing together of successively formed cross sections from successively applied powder layers” (which reads upon “a method for producing an object by successive fusing of a building material, the method comprising the steps of: a) supplying building material to a fusing site; b) generating a light beam and directing it at a selected spot on the building material, creating a primary spot”, as recited in the instant claim; paragraph [0151]).  Larsson teaches that “the radiation gun can consist of, for example, a laser” (which reads upon “light beam”, as recited in the instant claim; paragraph [0180]).  Larsson teaches that “the inner area I is fused together using a 
Regarding claim 2, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the amplitude and the frequency of the interference term are preferably to be adapted in such a way that the focal point is able to move from its starting position where the interference term has the value zero, pass through the minimum and the maximum value of the interference term and return to its position in the time it takes the wave front of the heat propagation to move from the first zero position to the second zero position” (which reads upon “wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of 
Regarding claim 3, Larsson teaches the method of claim 2 as stated above.  Larsson teaches that “the amplitude and the frequency of the interference term are preferably to be adapted in such a way that the focal point is able to move from its starting position where the interference term has the value zero, pass through the minimum and the maximum value of the interference term and return to its position in the time it takes the wave front of the heat propagation to move from the first zero position to the second zero position” (which reads upon “wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along a track, to change the width of the effective spot to correspond with a portion of the object being produced”, as recited in the instant claim; paragraph [0065]; amplitude reads on width).  
Regarding claim 4, Larsson teaches the method of claim 2 as stated above.  Larsson teaches that “the preheating can be effected by the radiation gun being swept very rapidly over the area or the radiation gun sweeping over the area with lower power than normal, or alternatively a combination of both of these” (which reads upon “wherein adaptation of the two-dimensional energy distribution of the effective spot is carried out by changing the power of the beam”, as recited in the instant claim; paragraph [0163]).  
Regarding claim 5, Larsson teaches the method of claim 2 as stated above.  Larsson teaches that “the edge R is preferably fused together in the course of a mainly rectilinear movement of the beam of the radiation gun” (which reads upon “wherein adaptation of the two-dimensional energy distribution of the effective spot is carried out 
Regarding claim 6, Larsson teaches the method of claim 2 as stated above.  Larsson teaches that “if the average speed of the interference term is too low, a curved fused trace which runs within the path defined by the end points of the interference term is formed instead of a wide trace” (which reads upon “wherein adaptation of the two-dimensional energy distribution of the effective spot is carried out by changing the velocity of the primary spot moving along the first scanning pattern”, as recited in the instant claim; paragraph [0065]; one of ordinary skill in the art would understand that this is undesirable thus the speed must be increased to prevent a curved fused trace).  
Regarding claim 7, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the amplitude and the frequency of the interference term are preferably to be adapted in such a way that the focal point is able to move from its starting position where the interference term has the value zero, pass through the minimum and the maximum value of the interference term and return to its position in the time it takes the wave front of the heat propagation to move from the first zero position to the second zero position” (which reads upon “wherein the size of the primary spot is dynamically adapted during displacement of the primary spot along the first scanning pattern and/or during displacement of the effective spot on the object being produced”, as recited in the instant claim; paragraph [0065]).  
Regarding claim 8, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “FIG. 9 shows diagrammatically how the heat distribution appears in a body where the focal point with the diameter D of a radiation gun has heated the 
Regarding claim 9, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the purpose of operating with a movement pattern for the focal point of the beam of the radiation gun which comprises a main movement direction and an interference term added to said main movement direction which has a component in a direction at right angles to the main movement direction is that, with a wider trace, it is possible to move the fusion zone more slowly but still fuse at a relatively high speed compared with conventional operation” (paragraph [0068]).  Larsson teaches that “the average speed of the absolute value of the movement of the focal point in the direction of the interference term is preferably to exceed the speed of the heat propagation in the material” (which reads upon “wherein the mean velocity of the primary spot along the first scanning pattern is higher than the mean velocity of the effective spot displaced on the building material”, as recited in the instant claim; paragraph [0065]).  
Regarding claim 11, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the inner area is fused together in the course of a movement pattern for the focal point of the beam of the radiation gun which comprises a main movement direction and an interference term which is added to said main movement FIG. 11 shows that the he size of the effective spot is more than 4 times the size of the primary spot (focal point)).  
Regarding claim 12, Larsson teaches the method of claim 1 as stated above.  Larsson teaches “production of three-dimensional bodies by successive fusing together of selected areas of a powder bed, which parts correspond to successive cross sections of the three-dimensional body, which method comprises the following method steps: application of powder layers to a work table, supplying energy from a radiation gun according to an operating scheme determined for the powder layer to said selected area within the powder layer, fusing together that area of the powder layer selected according to said operating scheme for forming a cross section of said three-dimensional body, a three-dimensional body being formed by successive fusing together of successively formed cross sections from successively applied powder layers” (which reads upon “wherein the steps of the method are carried out repeatedly in a plurality of cycles”, as recited in the instant claim; abstract).  
Regarding claims 14-15, Larsson teaches the method of claim 1 as stated above.  Larsson teaches “a square wave” (which reads upon “wherein the first scanning pattern comprises a plurality of lines and wherein the lines are substantially parallel lines”, as recited in the instant claims; paragraph [0063]).  
Regarding claim 16, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that the inner area is fused together in the course of a movement 
Regarding claim 21, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the power is assumed to be constant over the entire surface” (which reads upon “wherein the beam is displaced along the first scanning pattern with the power of the beam substantially constant”, as recited in the instant claim; paragraph [0084]).  
Regarding claim 22, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the main movement direction has a propagation speed which preferably corresponds to the propagation speed of a fusion zone of a treated material” (which reads upon “wherein the beam creates a melt pool corresponding to the effective spot, the melt pool being displaced in accordance with the displacement of the effective spot on the building material”, as recited in the instant claim; paragraph [0009]).  
Regarding claim 23, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that “the radiation gun can consist of, for example, a laser” (which reads upon “wherein the light beam is a laser beam”, as recited in the instant claim; paragraph [0180]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2006/0157454 A1), as applied to claim 1 above, and further in view of Grebe et al. (US-20130216836-A1).  
Regarding claim 10, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that the amplitude and the frequency of the interference term are preferably to be adapted in such a way that the focal point is able to move from its starting position where the interference term has the value zero, pass through the minimum and the maximum value of the interference term and return to its position in the time it takes the wave front of the heat propagation to move from the first zero position to the second zero position (paragraph [0065]).  Larsson is silent regarding the value of frequency used, specifically, wherein the beam is scanned at a frequency of more than 10 Hz in the first scanning pattern.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary values of frequency used in lasers for additive manufacturing.  Grebe provides this teaching as Grebe is similarly concerned with a process for melting/sintering powder particles for layer-by-layer production of three-dimensional objects wherein a layer of powder particles is irradiated by a nonlinear path of an electromagnetic radiation (abstract).  Grebe teaches traversing the focused beam across the plane of the material layer in a non-linear path as directed by a control unit (paragraph [0035]).  Grebe teaches that the beam of electromagnetic radiation may oscillate around the imaginary segment, i.e. the component of motion in the direction of advance, with an amplitude of at least 20% and at most 500% of the distance between the imaginary segments (paragraph [0052]).  .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2006/0157454 A1), as applied to claim 1 above, and further in view of Jonsson et al. (US 20140163717 A1).  
Regarding claim 13, Larsson teaches the method of claim 1 as stated above.  Larsson teaches a method for production of three-dimensional bodies by successive fusing together of selected areas of a powder bed, which parts correspond to successive cross sections of the three-dimensional body (claim 1).  
Larsson is silent regarding wherein steps a) and b) are carried out in parallel, so that the building material is fused by the effective spot as it is being supplied, providing for a continuous progressive growth of the object being produced.  
Jonsson is similarly concerned with a method for manufacturing an engine component includes forming the component by deposition of powder, which is melted by a heat source, in subsequent Layers to form the component into a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder .  

Claims 17-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2006/0157454 A1).  
Regarding claims 17-20, Larsson teaches the method of claim 1 as stated above.  Larsson teaches that the interference term is preferably of such a nature that a fusion zone is formed which has a width essentially corresponding to twice the amplitude of the component of the interference term in a direction at right angles to the main movement direction (paragraph [0065]).  Larsson teaches that the amplitude and the frequency of the interference term are preferably to be adapted in such a way that the focal point is able to move from its starting position where the interference term has the value zero, pass through the minimum and the maximum value of the interference term and return to its position in the time it takes the wave front of the heat propagation to move from the first zero position to the second zero position (paragraph [0065]).  Larsson teaches that the focal point moves along the curve 50 from a first position 51, past a maximum 52 of the interference term, a minimum 53 of the interference term and then takes up a second position 54 with a zero value of the interference term the focal point moves along the curve 50 from a first position 51, past a maximum 52 of the interference term, a minimum 53 of the interference term and then takes up a second 
Regarding claims 25-26, Larsson teaches the claimed invention except for that the mean velocity of movement of the light beam primary spot along the first scanning pattern relative to the mean velocity with which the effective spot is displaced on the building material.  It should be noted that the mean velocities are result effective variables.  Larsson teaches that “the average speed of the absolute value of the movement of the focal point in the direction of the interference term is preferably to exceed the speed of the heat propagation in the material” (paragraph [0065]).  Larsson teaches that “the speed in the main movement direction preferably corresponds to the speed of the heat propagation in the material” (paragraph [0065]).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2006/0157454 A1), as applied to claim 1 above, and further in view of Sparkes et al. (US 20140234551 A1).  
Regarding claim 24, Larsson teaches the method of claim 1 as stated above.  Larsson is silent regarding the value of laser power used, specifically, wherein the power of the laser beam is higher than 1 kW.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary values of laser power used in lasers for additive manufacturing.  Sparkes provides this teaching as Sparkes is similarly concerned with processes for the deposition of coatings on substrates, to apparatus for carrying out such processes and to products manufactured 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Examiner, Art Unit 1733